DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 7, the recitation of “an inner surface of the rubber stopper” renders the claim indefinite because it is not clear if this recitation is intended to require an “inner surface”: note that some stoppers, including traditional stoppers you would see in labs would often not have any “inner surface” because some form of concavity (likely at the bottom of the stopper) would be required for there to be any inner surface. For example, a tradition stopper would not have any concavity anywhere, and therefore every surface would be considered an “outer surface”. It is therefore unclear if “inner” in claim 7 is intended to be “outer”, or if the recitation of “inner surface” is intended to require some structure of the stopper, other than a more traditional stopper that does not have any concavity anywhere, for there to be an inner surface. If some additional structure is intended to be recited via “inner surface”, the structure and scope of structures that are intended to be included within this recitation cannot be ascertained.

Claim 18 recites the limitation "the intermediate layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2014/0151370).
In regard to claim 1, Chang et al. teach a medical glass container (delamination resistant glass pharmaceutical container, see, for example, abstract and paragraph 0109) comprising a coat formed on at least a part of the inner wall of the glass container (barrier coating 131; paragraphs 0109 and 0110 and Fig. 5). Chang et al. teach that diamond-like carbide is a suitable material for the barrier coating 131 (paragraph 0110). Chang et al. do not disclose that the diamond-like carbide includes silicon, so one of ordinary skill in the art would have recognized that the diamond-like carbide of Chang et al. disclosed in paragraph 0110 is silicon-free. While Chang et al. do not single-out diamond-like carbide as the only material that is suitable for the barrier coating 131, since Chang et al. teach that diamond-like carbide is a suitable material for the barrier coating 131 (paragraph 0110), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used diamond-like carbide (carbon) as the material of barrier coating 131.

In regard to claim 2, Chang et al. teach the medical glass container as discussed above in regard to claim 1. Chang et al. do not disclose that the silicon-free diamond-like carbide is fluorine-containing, so one of ordinary skill in the art would have recognized that the silicon-free diamond-like carbide of Chang et al. disclosed in paragraph 0110 is fluorine-free.


In regard to claim 5, Chang et al. teach the medical glass container as discussed above in regard to claim 1. Chang et al. teach that the glass container may be of borosilicate glass (see, for example, paragraph 0125) or aluminosilicate glass (see, for example, paragraphs 0130, 0137 and claim 36).

In regard to claim 6, Chang et al. teach the medical glass container as discussed above in regard to claim 1. Chang et al. teach that the glass container is in the form of a vial (see, for example, paragraph 0086, which identifies the container shown in Fig. 1 as a vial, the container shown in Fig. 5 has the same form/shape as the container shown in Fig. 5, and therefore, the container shown in Fig. 5 is a vial).

Claims 1-3, 6, 7, 9, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US 2017/0296756).

In regard to claim 1, Giraud et al. teach a medical glass container (container such as a syringe, see, for example, paragraphs 0192, 0002 and 0004 and Fig. 4 showing a syringe according to the invention of Giraud et al.) comprising a coat formed on at least a part of the inner wall of the glass container (pH protective coating or layer 406 which comprises, consists essentially of, or consists of PECVD applied amorphous or diamond-like carbon; paragraph 0224 and Fig. 4A and 4B). Giraud et al. teach that the pH protective coating or layer 406 of PECVD applied amorphous or diamond-like carbon is optional in any embodiment (paragraph 0224).
	While Giraud et al. do not require that the pH protective coating or layer 406 comprises, consists essentially of, or consists of PECVD applied diamond-like carbon, because Giraud et al. disclose that this coating of amorphous or diamond-like carbon is optional (paragraph 0224), and because amorphous carbon is another option besides diamond-like carbon (paragraph 0224), it nonetheless would have been obvious to one of ordinary skill in the art to have used PECVD applied diamond-like carbon as the material of pH protective coating or layer 406, since Giraud et al. disclose that PECVD applied diamond-like carbon is a suitable material for the pH protective coating or layer 406 in paragraph 0224.
Examiner notes that the teaching of inclusion of diamond-like carbon in the pH protective coating or layer 406 taught by Giraud et al. includes the total replacement of the organo-siloxane of the organo-siloxane coating or layer 406 (taught, for example, in paragraph 0194) with diamond-like carbon, because Giraud et al. teach that the pH protective coating or layer 406 may consist (or consist essentially of) the diamond-like carbon (paragraph 0224), and therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used diamond-like carbon in the place of the organo-siloxane taught in paragraph 0194, given the teachings of Giraud et al. in paragraph 0224 discussed above. 
Giraud et al. do not disclose that the diamond-like carbon includes silicon, so one of ordinary skill in the art would have recognized that the diamond-like carbon of Giraud et al. is, or suitably is, silicon-free.

In regard to claim 2, Giraud et al. teach the medical glass container / syringe as discussed above in regard to claim 1. Giraud et al. do not disclose that the diamond-like carbon includes silicon, so one of ordinary skill in the art would have recognized that the diamond-like carbon of Giraud et al. is, or suitably is, silicon-free. Additionally, Giraud et al. do not disclose that the diamond-like carbon includes fluorine, so one of ordinary skill in the art would have recognized that the diamond-like carbon of Giraud et al. is fluorine-free.

In regard to claim 3, Giraud et al. teach the medical glass container / syringe shown in Fig. 4, 4A and 4B as discussed above in regard to claim 1. Barrier coating or layer 404 is an intermediate layer between the glass surface of the glass container / syringe barrel (Fig. 4A), and Giraud et al. teach that it comprises silicon in the form of SiOx (paragraph 0194).

In regard to claim 6, Giraud et al. teach the medical glass container / syringe as discussed above in regard to claim 1. In the embodiments shown in Fig. 4A and 4B, the coating/s applied on the inner surface of the glass container are applied on the syringe injector barrel, and therefore also on the inner surface of the glass container of the syringe with a needle shown in Fig. 4A and 4B. Giraud et al. also teach that the invention may be applied to cartridge type syringes that utilize a plunger (paragraphs 0192, 0002 and 0003) and vials that utilize a plunger (paragraph 0192), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the DLC coating of Giraud et al. to the interior of any of those articles disclosed by Giraud et al. based on the teachings of Giraud et al. in paragraphs 0192, 0002 and 0003.

In regard to claim 7, Giraud et al. teach the medical glass container / syringe as discussed above in regard to claim 1. As discussed above in regard to claim 6, Giraud et al. also teach that the invention may be applied to cartridge type syringes that utilize a plunger (paragraphs 0192, 0002 and 0003) and vials that utilize a plunger (paragraph 0192). The gasket of the “plunger assembly” of Giraud et al. in Fig. 1 has a fluororesin friction reducing film 88 (paragraphs 0159-0160: the fluororesin minimizes friction between the plunger 12 and the sidewall 58 of the barrel 66 [paragraph 0159]). Examiner notes, that even though Giraud et al.  do not use the word “gasket”, the component shown, for example in Fig. 8, and at the bottom of the “plunger assembly” of Giraud et al. in Fig. 1, corresponds to the claimed gasket (as shown in Fig. 1, the rest of the “plunger assembly” is mounted in the component shown, for example in Fig. 8 and at the bottom of Fig. 1; note that what Giraud et al. calls the plunger 12 corresponds to the claimed gasket: the “plunger assembly” of Giraud et al. in Fig. 1 is mounted into plunger 12 of Giraud et al. (and the item shown in Fig. 8). The gasket (“plunger 12”) of the syringe of Giraud et al. corresponds to the stopper of a vial, since the gasket (“plunger 12”) of the syringe contacts the inner wall of the syringe barrel around the entire circumference of the barrel, as a stopper of a vial contacts the top of the vial around the entire circumference of the barrel. Since Giraud et al. establish that it is known to include a fluororesin friction reducing film 88 (paragraphs 0159-0160) on the surface of a gasket for a syringe, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the fluororesin friction reducing film 88 of Giraud et al. to any of the surfaces of the stopper of a vial, in order to reduce friction between the stopper and the vial, for example, so that the stopper is more easily removed than without the fluororesin friction reducing film 88.

In regard to claim 9, Giraud et al. teach the medical glass container / syringe as discussed above in regard to claim 1. Examiner notes, that even though Giraud et al.  do not use the word “gasket”, the component shown, for example in Fig. 8, and at the bottom of the “plunger assembly” of Giraud et al. in Fig. 1, corresponds to the claimed gasket (as shown in Fig. 1, the rest of the “plunger assembly” is mounted in the component shown, for example in Fig. 8 and at the bottom of Fig. 1). The film 88 of a fluororesin of the gasket shown in Fig. 8 corresponds to the claimed “fluororesin film” (paragraphs 0159-0160: the fluororesin minimizes friction between the plunger 12 and the sidewall 58 of the barrel 66 [paragraph 0159]; note that what Giraud et al. calls the plunger 12 corresponds to the claimed gasket: the “plunger assembly” of Giraud et al. in Fig. 1 is mounted into plunger 12 of Giraud et al. (and the item shown in Fig. 8).

In regard to claim 11, Giraud et al. teach the medical glass container / syringe as discussed above in regard to claim 1. Giraud et al. teach that the DLC layer is PECVD (plasma enhanced chemical vapor deposition)-applied (paragraph 0224). PECVD includes plasmatizing a hydrocarbon-based gas precursor, such as acetylene or methane (paragraph 0224). Giraud et al. do not disclose that the diamond-like carbon taught in paragraph 0224 includes silicon, so one of ordinary skill in the art would have recognized that the diamond-like carbon of Giraud et al. is, or suitably is, silicon-free.

In regard to claim 13, Giraud et al. teach the method for manufacturing a medical glass container / syringe as discussed above in regard to claim 11. Giraud et al. do not disclose that the diamond-like carbon includes silicon, so one of ordinary skill in the art would have recognized that the diamond-like carbon of Giraud et al. is, or suitably is, silicon-free. Additionally, Giraud et al. do not disclose that the diamond-like carbon includes fluorine, so one of ordinary skill in the art would have recognized that the diamond-like carbon of Giraud et al. is fluorine-free.

In regard to claim 17, Giraud et al. teach the medical glass container / syringe shown in Fig. 4, 4A and 4B as discussed above in regard to claim 1. Barrier coating or layer 404 is an intermediate layer between the glass surface of the glass container / syringe barrel (Fig. 4A), and Giraud et al. teach that it comprises silicon in the form of SiOx (paragraph 0194). Giraud et al. teach that the SiOx barrier coating or layer 404 is applied by PECVD (PECVD is discussed above in regard to claim 11), and therefore it includes plasmatizing a silicon-containing gas inside the syringe barrel, and it must be before the silicon-free DLC layer is formed, because the silicon-free DLC layer 406 covers barrier layer 404.

Claims 2, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US 2017/0296756) in view of Bailey et al. (US 2015/0132539).
In regard to claims 2 (only in regard to the recitation of a fluorine-containing DLC) and 10, Giraud et al. teach the medical glass container / syringe as discussed above in regard to claim 1.
Giraud et al. teach that the pH protective coating or layer 406 may be fluorinated during the PECVD process, and that this would result in a non-wetting coating / layer (paragraph 0234). Examiner notes that while this teaching is made in regard to a silicon-containing embodiment using an organosilane precursor, Examiner notes that this teaching that of a fluorinated non-wetting coating suggests that a fluorinated non-wetting coating / layer would be desirable for the silicon-free DLC layer 406 taught in paragraph 0224. 
While Giraud et al. do not teach a specific embodiment where the silicon-free DLC layer 406 taught in paragraph 0224 is fluorinated, Bailey et al. teach that fluorination of DLC lowers the wettability of the DLC film (paragraph 0315). While paragraph 0315 also discusses the inclusion of silicon to DLC, it appears that use of only one of silicon and fluorine is disclosed as suitable. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have fluorinated the DLC film 406 of Giraud et al. in order to lower the wettability of the DLC film as taught by Bailey et al., as Giraud et al. indicate a desirability to lower the wettability of the DLC film 406 as discussed above.

	In further regard to the transmittance of the glass container at 450 nm claimed in claim 10, since Giraud et al. and Bailey et al. teach a container having all structural and compositional limitations as claimed as discussed above in regard to claims 2 and 1, one of ordinary skill in the art would have expected that the container glass container to have a transmittance at 450nm of 90 % or higher. Further note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 12, Giraud et al. teach the method for manufacturing a medical glass container / syringe as discussed above in regard to claim 11. Giraud et al. teach that the DLC layer is PECVD (plasma enhanced chemical vapor deposition)-applied (paragraph 0224). PECVD includes plasmatizing a hydrocarbon-based gas precursor, such as acetylene or methane (paragraph 0224). Giraud et al. do not disclose that the diamond-like carbon taught in paragraph 0224 includes silicon, so one of ordinary skill in the art would have recognized that the diamond-like carbon of Giraud et al. is, or suitably is, silicon-free.
Giraud et al. teach that the pH protective coating or layer 406 may be fluorinated during the PECVD process, and that this would result in a non-wetting coating / layer (paragraph 0234). Examiner notes that while this teaching is made in regard to a silicon-containing embodiment using an organosilane precursor, Examiner notes that this teaching that of a fluorinated non-wetting coating suggests that a fluorinated non-wetting coating / layer would be desirable for the silicon-free DLC layer 406 taught in paragraph 0224. 
While Giraud et al. do not teach a specific embodiment where the silicon-free DLC layer 406 taught in paragraph 0224 is fluorinated, Bailey et al. teach that fluorination of DLC lowers the wettability of the DLC film (paragraph 0315). While paragraph 0315 also discusses the inclusion of silicon to DLC, it appears that use of only one of silicon and fluorine is disclosed as suitable. Bailey et al. teach that the fluorinated DLC layer is made during the PECVD process via a first non-fluorinated and non-silicon hydrocarbon gas precursor and a second fluorinated hydrocarbon gas precursor (for example, acetylene and tetra-fluoro-ethane (paragraph 0317).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have fluorinated the DLC film 406 of Giraud et al. in order to lower the wettability of the DLC film as taught by Bailey et al., as Giraud et al. indicate a desirability to lower the wettability of the DLC film 406 as discussed above, and to have mixed a first non-fluorinated and non-silicon hydrocarbon gas precursor and a second fluorinated hydrocarbon gas precursor in the PECVD process in order to form the fluorinated DLC film.

In regard to claim 14, Giraud et al. and Bailey et al. teach the method for manufacturing a medical glass container / syringe as discussed above in regard to claim 12. Bailey et al. teach that the first non-fluorinated and non-silicon hydrocarbon gas precursor is acetylene (paragraph 0317).

In regard to claim 15, Giraud et al. and Bailey et al. teach the method for manufacturing a medical glass container / syringe as discussed above in regard to claim 12.
	Bailey et al. do not teach any specific gas volume ratio or gas volume ratio range for the second (fluorinated) hydrocarbon gas to the first (non-fluorinated) hydrocarbon gas.
	However, since both Giraud et al. and Bailey et al. indicate that fluorination lowers the wettability of the DLC film, as discussed above in regard to claim 12, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the relative gas volumes of the second and first hydrocarbon gases used in the PECVD process in order to vary the relative amount of  fluorination in the final formed DLC coating in order to achieve the desired degree of wettability, depending upon the particular desired end result. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US 2017/0296756) in view of Shimizu et al. (USPN 2016/0146346).
Giraud et al. teach the medical glass container / syringe as discussed above in regard to claims 1 and 6.
Examiner notes, that even though Giraud et al.  do not use the word “gasket”, the component shown, for example in Fig. 8, and at the bottom of the “plunger assembly” of Giraud et al. in Fig. 1, corresponds to the claimed gasket (as shown in Fig. 1, the rest of the “plunger assembly” is mounted in the component shown, for example in Fig. 8 and at the bottom of Fig. 1). The film 88 of a fluororesin of the gasket shown in Fig. 8 corresponds to the claimed “fluororesin film” (paragraphs 0159-0160: the fluororesin minimizes friction between the plunger 12 and the sidewall 58 of the barrel 66 [paragraph 0159]; note that what Giraud et al. calls the plunger 12 corresponds to the claimed gasket: the “plunger assembly” of Giraud et al. in Fig. 1 is mounted into plunger 12 of Giraud et al. (and the item shown in Fig. 8).
	While Giraud et al. teach that the film 88 that minimizes friction between the plunger 12 and the sidewall 58 of the barrel 66 (paragraph 0159) is of a fluororesin (paragraph 0160), Giraud et al. do not teach that the material of film 88 that minimizes friction may be diamond-like carbon.
Shimizu et al., however teach a gasket for a plunger assembly of a syringe barrel where the gasket may include a friction reducing film, where the material of the friction reducing film may be a fluororesin or diamond-like carbon (paragraph 0048).
	Since Shimizu et al. establish that either a fluororesin or diamond-like carbon are suitable materials for the friction reducing film of a gasket for a plunger assembly of a syringe barrel, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the fluororesin of friction reducing film 88 of Fig. 8 of Giraud et al. with diamond-like carbon.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US 2017/0296756) in view of Murakami et al. (USPN 6,652,969).
In regard to claim 16, Giraud et al. teach the method for manufacturing a medical glass container / syringe as discussed above in regard to claim 11.
	Giraud et al. do not teach the specific means by which the hydrocarbon based gas is plasmatized in the PECVD process.
Murakami et al., however, disclose a PECVD process in which the hydrocarbon gases such as acetylene to be plasmatized are plasmatized through high frequency output (col. 20, line 54-col. 21, line 15). Since Murakami et al. establish that it is known to plasmatize hydrocarbon gases using high frequency output in vapor deposition processes, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have plasmatized the hydrocarbon gases of Giraud et al. used in the PECVD process using high frequency output.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788